Citation Nr: 0840601	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-00 628	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
impingement syndrome, right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from January 2001 to January 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In October 2008, the veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
decreased range of motion, but not such that it equates to 
limitation of the arm to the shoulder level. 

2.  The veteran's right shoulder disability is manifested by 
pain, weakness, popping and grinding upon motion.  He has 
trouble dressing and exercising because of the pain, which is 
usually irritated by sleep postures and positions.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5200-5203 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2006 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation. 

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of the relevant regulations by the 
November 2005 statement of the case.  He did not ask that 
further guidance be provided, and, being represented, has had 
access to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
for his shoulder disability does not accurately reflect the 
severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

The veteran claims entitlement to a rating evaluation in 
excess of 10 percent for his shoulder disability.  In a July 
2005 rating decision, the RO granted service connection for a 
shoulder disability and assigned a noncompensable disability 
rating.  After another VA examination determined that the 
veteran had painful and limited motion when performing 
everyday activities of daily living the RO issued another 
rating in November 2005 increasing the rating from zero 
percent to 10 percent.  The RO granted an increase in the 
rating for the veteran's service-connected disability from 
zero percent to 10 percent, effective from January 2005, but 
denied a rating higher than that.  The grant of a higher 
rating during this appeal does not represent a total grant of 
the benefit sought so that issue is still before the Board.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which shoulder conditions may be 
rated, but most are inapplicable to the veteran's current 
condition.  A compensable evaluation under Diagnostic Code 
5200 requires ankylosis.  This code is not applicable in 
evaluating the veteran's service-connected shoulder 
disability because there is no evidence of ankylosis of any 
joint.

A compensable evaluation under Diagnostic Codes 5202 or 5203 
requires some impairment of the humerus, clavicle or scapula 
with either dislocation, nonunion or malunion.  The veteran 
does not claim, and the examination results do not indicate, 
that he suffers from any of these maladies.

Diagnostic Codes 5201 based rating evaluation on joint 
motion.  During the veteran's latest VA examination on file 
from November 2007, another VA examiner evaluated the 
veteran's right shoulder and determined that the veteran's 
forward flexion was 160 degrees with abduction to 150 
degrees.  Internal rotation was to 70 degrees and external 
rotation was to 60 degrees.  The veteran's current range of 
motion is noncompensable under Diagnostic Code 5201.

During several of the veteran's examinations at the VA 
between 2005 and 2007 he reported pain in the right shoulder.  
He indicated that his right shoulder is usually irritated by 
sleep postures and positions and has trouble dressing and 
exercising because of the pain.  He also reported that his 
right shoulder pain was characterized by weakness, popping 
and grinding.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's current 10 percent 
rating is based on functional limitation due to pain, but in 
the absence of additional limitation contemplated under the 
diagnostic codes the veteran does not warrant a rating beyond 
that 10 percent.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's shoulder disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Furthermore, where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West. 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.  Here, the Board finds that a 10 percent rating is 
applicable during the entire period contemplated by this 
appeal.  


ORDER

A rating in excess of 10 percent for the veteran's service-
connected right shoulder disability is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


